Exhibit 10.44

FIRST AMENDMENT

TO OURPET’S COMPANY

2008 STOCK OPTION PLAN

OURPET’S COMPANY (the “Company”), having adopted the OurPet’s Company 2008 Stock
Option Plan (the “Original Plan”) effective as of May 2, 2008, hereby amends the
Original Plan in accordance with this First Amendment to OurPet’s Company 2008
Stock Option Plan, effective as of December 31, 2008 (the “Amendment,” and
together with the Original Plan, the “Amended Plan”), as follows:

1. Changes to Section 1 of the Original Plan. The Company hereby amends
Section 1 of the Original Plan as follows:

 

  (a) The following is added in its entirety as the fourth sentence of Section 1
in the Amended Plan:

This Plan and any Awards granted hereunder are intended to be exempt from the
requirements of Section 409A, and shall be interpreted and administered in a
manner consistent with those intentions.

 

  (b) The following is added in its entirety as a defined term in Section 1 of
the Amended Agreement (which definition shall be added in Section 1 following
the definition of the term “Fair Market Value”):

“Grant Date” means, with respect to an Award, the date such Award is granted to
a Participant. The Grant Date of an Award shall not be earlier than the date the
Award is approved by the Committee.

 

  (c) The following is added in its entirety as a defined term in Section 1 of
the Amended Agreement (which definition shall be added in Section 1 following
the definition of the term “Restricted Stock Award”):

“Section 409A” means Section 409A of the Code and the U.S. Department of
Treasury regulations and other interpretive guidance issued thereunder.



--------------------------------------------------------------------------------

2. Changes to Section 2 of the Original Plan. The Company hereby amends
Section 2 of the Original Plan as follows:

 

  (a) The first sentence of Section 2(b) (exclusive of subparagraphs (i) through
(viii) of such sentence) is deleted from the Original Plan in its entirety and
is replaced in the Amended Plan (immediately before subparagraphs (i) through
(viii) of the first sentence) by the following:

The Administrator shall have the power and authority, subject to and within the
limitations of the express provisions of the Plan and Section 409A, to grant
Awards consistent with the terms of the Plan, including the power and authority:

 

  (b) The following is added in its entirety as Section 2(c) of the Amended
Plan:

(c) Section 409A. Notwithstanding the foregoing, to ensure compliance with
Section 409A each of the following limitations shall apply to the power and
authority of the Administrator under Section 2(b) above:

(i) No modification shall be made under Section 2(b)(iv) above which will result
in an Award becoming subject to the terms and conditions of Section 409A or
otherwise constitute an impermissible acceleration, unless agreed upon by the
Administrator and the participant.

(ii) Any acceleration of the exercisability or vesting of all or any portion of
any Award is subject to the limitations of Section 409A and, unless otherwise
determined by the Administrator, any acceleration of the exercisability or
vesting of the Award under Section 2(b)(v) above shall comply with Section 409A.

(iii) With respect to extensions that were not included in the original terms of
an Option but were provided by the Administrator after the date of grant, if at
the time of any such extension, the exercise price per Share of the Option is
less than the Fair Market Value of a Share, the extension shall, unless
otherwise determined by the Administrator, be limited to the earlier of (A) the
maximum term of the Option as set by its original terms or (B) ten (10) years
from the Grant Date. Unless otherwise determined by the Administrator, any
extension of the term of an Option under Section 2(b)(vi) above shall comply
with Section 409A to the extent applicable.

(iv) No Share or other amount payable with respect to an Award granted to a
participant shall be deferred if such deferral constitutes a “deferral of
compensation” within the meaning of Section 409A or otherwise causes the Share
or other amount payable with respect to an Award to be subject to the
requirements of Section 409A.



--------------------------------------------------------------------------------

3. Changes to Section 3 of the Original Plan. The Company hereby amends
Section 3 of the Original Plan as follows:

 

  (a) The following is added in its entirety as the last sentence of
Section 3(b) in the Amended Plan:

Notwithstanding the foregoing, no adjustment shall be made which will result in
an Award becoming subject to the terms and conditions of Section 409A or
otherwise constitute an impermissible acceleration, unless agreed upon by the
Administrator and the participant.

 

  (b) The last sentence of Section 3(c) is deleted from the Original Plan in its
entirety and is replaced in the Amended Plan by the following:

The Administrator may direct that the substitute awards be granted on such terms
and conditions, subject to and in accordance with the requirements of
Section 409A, as the Administrator considers appropriate in the circumstances.

4. Changes to Section 5 of the Original Plan. The Company hereby amends
Section 5 of the Original Plan as follows:

 

  (a) The following is added in its entirety as the last sentence of
Section 5(a) in the Amended Plan:

Notwithstanding the foregoing, in no event shall the per Share exercise price of
any Option granted under this Plan be less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date.

 

  (b) The second sentence of Section 5(c) is deleted from the Original Plan in
its entirety and is replaced in the Amended Plan by the following:

The Administrator may at any time accelerate the exercisability of all or any
portion of any Option; provided, however, that any acceleration of the
exercisability or vesting of all or any portion of any Award is subject to the
limitations of Section 409A and, unless otherwise determined by the
Administrator, any acceleration of the exercisability or vesting of the Award
under this Section 5(c) shall comply with Section 409A.

 

  (c) The following is added in its entirety as the last sentence of
Section 5(d) in the Amended Plan:

Notwithstanding the foregoing, no payment of the purchase price under this
Section 5(d) shall be made if such form of payment constitutes a deferral of
compensation within the meaning of Section 409A or otherwise causes the Option
to be subject to the requirements of Section 409A.



--------------------------------------------------------------------------------

5. Change to Section 6(a) of the Original Plan. The Company hereby amends
Section 6(a) of the Original Plan by deleting the second sentence of
Section 6(a) of the Original Plan in its entirety and replacing it in the
Amended Plan with the following:

A Restricted Stock Award is an Award entitling the recipient to acquire, at no
cost or for a purchase price determined by the Administrator, Shares subject to
such restrictions and conditions as the Administrator may determine at the time
of grant in accordance with Code Section 83 (“Restricted Stock”). Conditions may
be based on continuing service and/or achievement of pre-established performance
goals and objectives.

6. Change to Section 9 of the Original Plan. The Company hereby amends Section 9
of the Original Plan by deleting Section 9 of the Original Plan in its entirety
and replacing it in the Amended Plan with the following:

Section 9. Amendments and Termination.

The Board may at any time amend or discontinue the Plan and the Administrator
may at any time amend or cancel any outstanding Award (or provide substitute
Awards at the same or reduced exercise or purchase price or with no exercise or
purchase price, but such price, if any, must satisfy Section 409A and the
requirements which would apply to the substitute or amended Award if it were
then initially granted under this Plan) for the purpose of satisfying changes in
law or for any other lawful purpose, but no such action shall adversely affect
rights under any outstanding Award without the holder’s consent.

7. Addition of New Section 15 to the Amended Plan. The Company hereby adds
Section 15 to the Amended Plan in its entirety as follows:

Section 15. Section 409A.

The Plan is intended to comply with the requirements of Section 409A, without
triggering the imposition of any tax penalty thereunder. To the extent necessary
or advisable, the Board may amend the Plan or any Award to delete any
conflicting provisions and to add any such other provisions as are required to
fully comply with the applicable provisions of Section 409A applicable to the
Plan. The Administrator shall comply with Section 409A in establishing the rules
and procedures applicable to the Plan. Notwithstanding any provision of this
Plan or any Award to the contrary, if all or any portion of the payments and/or
benefits under this Plan or any Award are determined to be “nonqualified
deferred compensation” subject to Section 409A and the participant is a
“specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i)), as determined by the Administrator in accordance with
Section 409A, as of the date of the participant’s separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), and the delayed
payment or distribution of all or any portion of such amounts to which the
participant is entitled under this Plan and/or any Award is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
such portion deferred under this Section 15 shall be paid or distributed to the
participant in a lump sum on the earlier of (a) the date that is six (6) months



--------------------------------------------------------------------------------

following termination of the participant’s employment, (b) a date that is no
later than thirty (30) days after the date of the participant’s death or (c) the
earliest date as is permitted under Section 409A. For purposes of clarity, the
six (6) month delay shall not apply in the case of severance pay contemplated by
Treasury Regulation Section 1.409A-1(b)(9)(iii) to the extent of the limits set
forth therein. Any remaining payments due under this Plan and any Award shall be
paid as otherwise provided therein.

8. Full Force and Effect. Except to the extent specifically modified in this
Amendment, each and every provision of the Original Plan remains in full force
and effect in the Amended Plan.

9. Miscellaneous. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Ohio. In the event of any
conflict between the original terms of the Original Plan and this Amendment, the
terms of this Amendment shall prevail.